                     Case 2:18-cv-00714-JAM-AC Document 34 Filed 01/16/19 Page 1 of 3

            1    MERYL L. YOUNG, SBN 110156                 SAMUEL A. KEESAL, SBN 38014
                   myoung@gibsondunn.com                      skip.keesal@kyl.com
            2    GIBSON, DUNN & CRUTCHER LLP                KEESAL, YOUNG & LOGAN
                 3161 Michelson Drive                       400 Oceangate
            3    Irvine, CA 92612-4412                      Long Beach, CA 90802
                 Telephone: 949.451.3800                    Telephone: 562.436.2000
            4    Facsimile: 949.451.4220                    Facsimile: 562.436.7416

            5    ALEXANDER K. MIRCHEFF, SBN 245074          JULIE L. TAYLOR, SBN 154341
                   amircheff@gibsondunn.com                   julie.taylor@kyl.com
            6    GIBSON, DUNN & CRUTCHER LLP                KEESAL, YOUNG & LOGAN
                 333 South Grand Avenue                     450 Pacific Avenue
            7    Los Angeles, CA 90071-3197                 San Francisco, CA 94133
                 Telephone: 213.229.7000                    Telephone: 415.398.6000
            8    Facsimile: 213.229.7520                    Facsimile: 415.981.0136

            9    Attorneys for Defendants

           10

           11                               UNITED STATES DISTRICT COURT

           12                               EASTERN DISTRICT OF CALIFORNIA

           13                                   SACRAMENTO DIVISION

           14    IN RE EDWARD D. JONES & CO., L.P.         CASE NO. 2:18-cv-00714-JAM-AC
                 SECURITIES LITIGATION
           15                                              NOTICE OF WITHDRAWAL OF
                                                           DECLARATION OF SHELLEY GRAF
           16

           17

           18

           19

           20

           21

           22

           23

           24

           25

           26

           27

           28

Gibson, Dunn &
Crutcher LLP
                                                                             NOTICE OF WITHDRAWAL OF
                                                                                DECL. OF SHELLEY GRAF
                     Case 2:18-cv-00714-JAM-AC Document 34 Filed 01/16/19 Page 2 of 3

            1            Defendants submitted the Declaration of Shelley Graf regarding the presentation referenced at

            2    paragraphs 50-55 and 195 of the Amended Complaint in support of their Motion to Dismiss the

            3    Amended Complaint (Document 29-47). The parties have met and conferred in accordance with the

            4    Court’s procedures in an attempt to resolve Plaintiff’s intended motion to strike the declaration on the

            5    ground that it addresses matters outside the pleadings. In order to avoid burdening the Court with

            6    briefing and a hearing on a motion to strike, and because the declaration is not material to resolution

            7    of Defendants’ motion to dismiss, Defendants hereby withdraw the Declaration of Shelley Graf as

            8    well as all references to it in their motion to dismiss.

            9            Nothing in this notice of withdrawal shall affect the discussion of the presentation in the

           10    motion that does not depend on the declaration. Defendants expressly preserve their position as set

           11    forth in the motion that the conclusions alleged in Plaintiffs’ Amended Complaint regarding the

           12    presentation do not satisfy the requirements of the Private Securities Litigation Reform Act of 1995.

           13

           14    Dated: January 16, 2019                               By: /s/ Meryl L. Young
                                                                        MERYL L. YOUNG
           15                                                           GIBSON, DUNN & CRUTCHER LLP
           16

           17

           18

           19

           20

           21

           22

           23

           24

           25

           26

           27

           28

Gibson, Dunn &
Crutcher LLP
                                                                      2                     NOTICE OF WITHDRAWAL OF
                                                                                               DECL. OF SHELLEY GRAF
                      Case 2:18-cv-00714-JAM-AC Document 34 Filed 01/16/19 Page 3 of 3

            1                                                 PROOF OF SERVICE

            2           I, Sandra M. Pineda, declare as follows:

            3           I am employed in the County of Orange, State of California, I am over the age of eighteen
                 years and am not a party to this action; my business address is 3161 Michelson Dr., Irvine, California
            4    92612-4412, in said County and State. On January 16, 2019, I served the following document(s):

            5           NOTICE OF WITHDRAWAL OF DECLARATION OF SHELLEY GRAF

            6    on the parties stated below, by the following means of service:

            7           Ivy T. Ngo
                        FRANKLIN D. AZAR & ASSOCIATES, P.C.
            8           14426 East Evans Avenue
                        Aurora, CO 80014
            9           Telephone:   (303) 757-3300
                        Facsimile:   (303) 759-5203
           10           ngoi@fdazar.com

           11           John Garner
                        GARNER LAW OFFICE
           12           109 North Marshall Avenue
                        P.O. Box 908
           13           Willows, CA 95988
                        Telephone:   (530) 934-3324
           14           Facsimile:   (530) 934-2334
                        jrg@erglaw.net
           15
                        Counsel for Plaintiffs
           16

           17         BY ELECTRONIC TRANSFER TO THE CM/ECF SYSTEM: On this date, I electronically uploaded a true
                       and correct copy in Adobe “pdf” format the above-listed document(s) to the United States District Court’s Case
           18          Management and Electronic Case Filing (CM/ECF) system. After the electronic filing of a document, service is
                       deemed complete upon receipt of the Notice of Electronic Filing (“NEF”) by the registered CM/ECF users.
           19
                      (FEDERAL)        I declare under penalty of perjury that the foregoing is true and correct.
           20

           21           Executed on January 16, 2019.

           22

           23                                                                           Sandra M. Pineda

           24

           25

           26

           27

           28

Gibson, Dunn &
Crutcher LLP
                                                                            3                           NOTICE OF WITHDRAWAL OF
                                                                                                           DECL. OF SHELLEY GRAF
